732 N.W.2d 903 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John David STOCKMAN, Defendant-Appellant.
Docket No. 133078. COA No. 269343.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the October 11, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND *904 this case to the Court of Appeals for consideration, as on leave granted, of (1) whether the defendant has raised a "significant possibility" that he is innocent of the alleged crimes under MCR 6.508(D)(3); (2) whether the affidavits accompanying the defendant's motion for relief from judgment entitle him to an evidentiary hearing on any of the issues his application has raised regarding that proposed evidence; and (3) whether the defendant is entitled to an evidentiary hearing on the ineffective assistance of trial counsel for the alleged failures to investigate and procure the favorable medical testimony referenced in the affidavits. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).